Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/22 has been entered.
 
Response to Arguments
	Applicants arguments and amendments, filed on 12/7/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants amendments have caused the previously relied upon 102(a)(2) rejection to Parham et al. (US 2019/0165292) to change as described below.  Applicants arguments regarding Parham et al. as an obviousness type reference in the 103 rejection made in the previous Office action is not found to be persuasive.  While Parham et al. teaches preferred embodiments employing compounds of Formula 4 of claim 1, it is clear from the teachings of Parham et al. that structural isomers may be prepared.  Additionally, two inventive compounds INV-7 and INV-8 satisfy formulae 5 and 2, respectively, of independent claim 1, as described below.  Absent any showing of unexpected results by Applicants, the obviousness type rejection to Parham et al. is wholly maintained.  Additionally, a new 112(d) rejection appears below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Variable L1 as recited in independent claim 1 is equal to a direct bond.  However, in claim 5, which is directly dependent from claim 1, variable L1 is claimed to be a direct bond or a substituted or unsubstituted C6-C60 arylene.  Variable L1 can only be a direct bond as required by claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  It appears that the best way for Applicants to overcome this rejection would be to remove the limitations regarding L1 in claim 5.  This can be achieved by removing the last line of claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al. (US 2019/0165282, cited by Applicants on the information disclosure statement, filed on 12/10/19).
Claim 1: Parham et al. teaches compounds of formula (I) as taught in paragraph 0011.  Included in the compounds of formula (I) as taught therein are the explicitly taught compounds of formulae 1 through 120 as taught in paragraph 0069 and compounds I1 through I9 and I19 through I41 as taught on pages 85 through 95.  At least the compounds of Formulae I19, I20, and I23 anticipate the limitations of independent claim 1.  As one example, the compound of formula 120 of Parham et al., which has the structure 
    PNG
    media_image1.png
    213
    236
    media_image1.png
    Greyscale
satisfies Formula 4 of claim 1 with variable X1 equal to S, variable R1 equal to hydrogen, variable L1 equal to a direct bond, variables Y1 and Y3 equal to N, variable Ar1 equal to phenyl, and variable Ar2 is a phenyl group which is combined with the adjacent Y2 to form a ring, variable L2 is a direct bond, Het is a group satisfying formula 1-6 with variable l equal to 2, and each variable R3 equal to a dibenzothiophenyl group, which is a C12 heteroaryl group containing S.  
Claim 5: The compound of formula 120 above anticipates the fourth structure of claim 5 with variable L1 equal to a single bond.
Claim 6: In compound 120 above, variable R1 is equal to hydrogen, thereby anticipating claim 6.
Claims 3 and 8: Claims 3 and 8 serve to further limit optional embodiments where the compound is represented by one of Formulae 2, 3, and 5.  Because the relied upon compounds taught by Parham et al. are of Formulae 4, the limitations regarding claims 3 and 8 do not apply.
Claims 10-13: The inventive compounds taught by Parham et al. are exemplified to be employed as a host material in an emission layer of an organic light-emitting device which comprises an anode, a hole transport layer, an interlayer, an electron blocking layer, an emission layer, a hole blocking layer (in some instances), an electron transport layer, an electron injection layer (in some instances), and a cathode, in that order.  The use of any of the compounds taught by Parham et al. including the compound of formulae 119, 120, or 123 as a host material, is at once envisaged, thereby anticipating claims 10-12.  The exemplified devices of Parham et al. further comprise a dopant material, thereby anticipating claim 13.

An additional line of rejection relying on Parham et al. is as follows:
Claims 1, 5, 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al. (US 2019/0165282).
Claims 1, 5, 6, and 8: The compounds INV-7 and INV-8 as taught on page 108, anticipate the limitations of Formulae 5 and 2, respectively.  As applied to these formulae, variable X1 is O, variable R1 is hydrogen, variables L1 and L2 are direct bonds, variables Y1 through Y2 are N, variables Ar1 and Ar2 are phenyl, variable Het is equal to formula (1-6) with variable l equal to 2 and variable R3 equal to phenyl.
Claims 10-13: The compounds INV-7 and INV-8 are employed as host materials in an emission layer of an organic light emitting device with said emission layer comprising a dopant material.  The light-emitting devices taught by Parham et al. include a first and second electrode and an organic material layer provided between the first and second electrodes, thereby anticipating claims 10-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2019.0165282), as applied to claim 10 above.
Claim 1: Parham et al. teaches heterocyclic compounds which comprise a dibenzofuran or a dibenzothiophene moiety which are employed as materials for organic light-emitting devices (abstract).  The inventive compounds taught by Parham et al. adhere for formula (1) as taught in paragraph 0011.  While the majority of compounds taught by Parham et al. adhere to formula (IIa), the overall teachings of Parham et al. clearly allow for compounds in which the group -L2-Q2 is bonded to any one of the other three carbon atoms as shown in formula (Ia) (paragraph 0031).  For this reason, one having ordinary skill in the art would have found it obvious to prepare any one of the other three isomers as shown in formula (Ia) for any of the explicitly taught compounds Parham et al.  This includes preparing any one of the three other isomers of compound 35, for example, which has the structure
    PNG
    media_image2.png
    140
    217
    media_image2.png
    Greyscale
.  The isomers of this compound according to formula (Ia) of Parham et al. are the compounds
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  These compounds satisfy the limitations of Formula 2, 3, and 5, respectively.  As applied to claim 1, these compound has variables Y1, Y2, and Y3 equal to N, variables Ar1 and Ar2 equal to phenyl, variable L1 equal to a single bond, variable R1 is equal to hydrogen, variable L2 is equal to a single bond, variable X1 is equal to O, and variable Het is equal to a group satisfying any one of formulae 1-11 through 1-14 with variable Z2 equal to N, variables Z1 and Z3 equal to CH, variable l equal to 1, and variable R3 equal to phenyl.  Alternatively, variable Het is a group satisfying any one of formulae 1-15 through 1-18 with variable Z1 equal to N, variables Z2 and Z3 equal to CH, variable l equal to 1, and variable R3 equal to phenyl.
Claim 3: The Het group in the compounds shown above satisfies the 10th structure shown in claim 3.
Claim 5: The compounds above satisfy the third structure of claim 5 with variable L1 being a direct bond.
Claim 6: In the compounds above, variable R1 is hydrogen, thereby satisfying claim 6.
Claim 8: In the compounds above, variables R3 is equal to phenyl, which satisfies the first structure recited in claim 8. 
Claim 9: The first isomeric compound shown above is the same as the 13th compound recited on page 8 of Applicants claims, thereby satisfying claim 8.
Claims 10-13: The inventive compounds taught by Parham et al. are exemplified to be employed as a host material in an emission layer of an organic light-emitting device which comprises an anode, a hole transport layer, an interlayer, an electron blocking layer, an emission layer, a hole blocking layer (in some instances), an electron transport layer, an electron injection layer (in some instances), and a cathode, in that order.  The use of any of the compounds taught by Parham et al. including the compound of formula 35 and its isomers (according to Formula Ia of Parham et al.) as a host material, is obvious to one having ordinary skill in the art thereby satisfying claims 10-12.  The exemplified devices of Parham et al. further comprise a dopant material, thereby anticipating claim 13.
Claim 14:  Parham et al. teaches organic light-emitting devices which include compounds which satisfy the limitations of claim 1, thereby satisfying claim 10, as described above. The inventive compounds taught by Parham et al. are also employed as materials for an electron transport layer of an organic light-emitting device as shown for compounds INV-3 through INV-5 are employed in the electron transport layer (device examples 15, 17, and 18, Table 1).  It would have therefore been obvious to have employed any one of the taught and suggested compounds of Parham et al., including compound I19, I20, I23, INV7, and INV8, as an electron transporting material in an organic light-emitting device, thereby satisfying claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766